912 F.2d 1423
Roscoe ROBINSON, et al., Plaintiffs-Appellants,v.HARBERT INTERNATIONAL, INC., et al., Defendants-Appellees.
No. 90-7026Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Sept. 27, 1990.

J. Scott Vowell, Birmingham, Ala., for plaintiffs-appellants.
L. Graves, Stiff, III, Thomas L. Selden, Starnes & Atchison, Birmingham, Ala., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Alabama.
Before FAY, HATCHETT and EDMONDSON, Circuit Judges.
PER CURIAM:


1
The judgment is AFFIRMED based upon the Memorandum Opinion entered by the district court on December 8, 1989, and reported at 743 F. Supp. 797.